internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-111005-01 date date legend company holdco new sub state date dear we received a letter dated date and subsequent correspondence submitted on behalf of company requesting rulings under sec_1361 of the internal_revenue_code this letter responds to that request facts company was formed as a corporation under the laws of state and elected s_corporation status effective date company represents that all of its shareholders are eligible shareholders under sec_1361 for business reasons company wants to restructure by undertaking the following transactions first company’s shareholders organize a new limited_liability partnership holdco under the laws of state holdco will file an election under sec_301_7701-3 to be classified as an association_taxable_as_a_corporation and will make an s_corporation_election second holdco forms new sub a new qualified_subchapter_s_subsidiary qsub that will be disregarded under sec_1361 plr-111005-01 third the shareholders of company contribute their existing stock in company to holdco holdco contribute sec_1 percent of company’s stock to new sub fourth company coverts under state law to a limited_partnership with new sub as a percent general_partner and holdco as a percent limited_partner company makes the following representations concerning these transactions these transactions are intended to constitute and qualify as a reorganization under sec_368 holdco will have fewer than owners none of which would be ineligible shareholders or nonresident_aliens state law does not require different rights to distributions or liquidation proceeds among the owners of holdco and holdco’s operating_agreement will ensure identical rights to distributions and liquidation proceeds company requests the following rulings holdco is eligible to be treated as an s_corporation and holdco’s partnership_agreement does not create a second class of stock law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines the term small_business_corporation to mean a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 identifies an ineligible_corporation as any corporation which is a a financial_institution which uses the reserve_method of accounting for bad_debts described in sec_585 b an insurance_company subject_to tax under subchapter_l c a corporation to which an election under sec_936 applies or d a disc or former_disc according to the representations made neither holdco nor company is an ineligible_corporation as defined in sec_1361 sec_1361 defines a qsub as a domestic_corporation which is not an ineligible_corporation if percent of the stock of the corporation is owned by the s_corporation and the s_corporation elects to treat the corporation as a qsub sec_1361 provides that generally a qsub shall not be treated as a separate corporation and that all assets liabilities and items of income deduction and credit of a qsub shall be treated as assets liabilities and such items of the s_corporation plr-111005-01 sec_1_1361-3 of the income_tax regulations provides that an s_corporation may elect to treat an eligible subsidiary as a qsub by filing a completed form to be prescribed by the service the service prescribes that qsub status may be elected through a form_8869 sec_1_1361-3 provides guidance on when a qsub election will be effective sec_7701 indicates that unless otherwise distinctly expressed or manifestly incompatible with the intent thereof corporation includes associations joint-stock companies and insurance_companies sec_301_7701-3 defines an eligible_entity as a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity with at least two members can elect to be classified as either an association and thus a corporation under sec_301_7701-2 or a partnership sec_301_7701-3 in the absence of an election to be classified as an association a domestic eligible_entity with a single member will be disregarded as an entity separate from its owner if it has a single owner sec_301_7701-3 a corporation’s s election will not terminate during a reorganization under sec_368 if the surviving corporation meets the requirements of an s_corporation under sec_1361 see revrul_64_250 1964_2_cb_333 in state a limited_liability partnership is a partnership formed under state’s version of the uniform_partnership_act state law provides as a general_rule that no partner is liable for debts and obligations of the partnership incurred while the partnership is a registered limited_liability partnership exceptions to the general_rule exist for debts and obligations attributable to errors omissions negligence incompetence or malfeasance where the particular partner is involved in the activity leading to those acts or where the individual partner had knowledge of those acts and failed to take reasonable steps to prevent or cure the errors omissions negligence incompetence or malfeasance accordingly under state law all interests in a limited_liability partnership provide the same liability protections and do not present the distinctions in equity interests limited vs general presented by a typical limited_partnership conclusion based on the information submitted and representations made we conclude that holdco is eligible to be treated as an s_corporation and holdco’s partnership_agreement does not create a second class of stock the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-111005-01 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether company is a valid s_corporation prior to these transactions or whether the described transactions constitute a reorganization under sec_368 furthermore no opinion is expressed on the effect that any modifications in holdco’s partnership_agreement would have under sec_1361 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours christine ellison chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes cc
